          Case 1:16-cv-01383-EDK Document 76 Filed 07/20/21 Page 1 of 2




              In the United States Court of Federal Claims
                                                )
    II JOHN WOOD,                               )
                                                )
                        Plaintiff,              )
                                                )              No. 16-1383C
         v.                                     )              (Filed: July 20, 2021)
                                                )
    THE UNITED STATES OF AMERICA,               )
                                                )
                        Defendant.              )
                                                )
                                                )


                                            ORDER

       The Court hereby schedules a status conference for Monday July 26, 2021 at 11:00AM
ET. Counsel for each party shall appear via Zoom video conferencing. Counsel will be contacted
in advance of the status conference with the Zoom log in instructions.

      The status conference is for the purposes of discussing: (1) Plaintiff’s motion to
supplement the administrative record, ECF No. 71; and (2) the Court’s Order to Show Cause,
ECF No. 73.

        The parties shall come prepared to address the following issues:

     1. Whether Plaintiff’s motion to supplement the administrative record, ECF No. 71, is a
        motion to supplement or a motion to correct the administrative record. 1

     2. Whether the administrative record the government filed contains a copy of the report of
        the Formal Physical Evaluation Board. Unfortunately, the government did not see fit to
        provide a table of contents with the administrative record. The Court’s search for the
        report in the 1500+ page record has been frustrating and ultimately unsuccessful.



1 Although the motion is styled as a motion to supplement, Plaintiff also stated in his motion that
the contents he seeks to admit into the record “were before the Government in one form or
another at relevant times,” ECF No. 71, which suggests that the motion he has filed is one to
correct rather than supplement the administrative record. Plaintiff informed the Court that the
government opposes the motion, yet counsel for the government did not respond to it. The Court
therefore has no way of knowing the government’s position regarding whether the documents in
the appendix to Plaintiff’s motion were before the Board for the Correction of Naval Records or
not.
 Case 1:16-cv-01383-EDK Document 76 Filed 07/20/21 Page 2 of 2




IT IS SO ORDERED.



                                   s/ Elaine D. Kaplan
                                   ELAINE D. KAPLAN
                                   Chief Judge




                               2
